Order entered October 13, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00728-CR

                         SHANCEY TYMANE FRANKLIN, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 15th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 066137

                                            ORDER
          The Court GRANTS the October 11, 2016 motion of Cynthia Stagner to withdraw as

counsel. We DIRECT the Clerk to remove Ms. Stagner as appellant’s appointed attorney of

record.

          We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit to this Court, with FIFTEEN DAYS of the date of this order, the order

appointing new counsel.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable James P. Fallon, Presiding Judge, 15th Judicial District Court; Kelly Ashmore,
Grayson County District Clerk; Cynthia Stagner; and the Grayson County District Attorney’s

Office.

          We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.



                                                   /s/   LANA MYERS
                                                         JUSTICE